CATES, Judge.
This is a purported appeal from denial of habeas corpus wherein Dickerson tries to claim reinstatement of “good” time taken away from a penitentiary inmate. Dickerson’s petition failed to aver that if the claimed good time were subtracted from the then remainder of his sentences, he would then have served all his Alabama sentences. Hence, he did not make out even as persuasive a claim as that which we rejected in Rockholt v. State, 41 Ala.App. 337, 132 So.2d 269.
I
The record which has been filed here is nugatory in that it fails to show the organization of the court below. Supreme Court Rule 24 mandates that the record on appeal affirmatively show this to guard against spurious matter. Tidwell v. State, 41 Ala.App. 296, 130 So.2d 206.
Under Barnes v. Salter, 270 Ala. 110, 116 So.2d 748, this omission nullifies our jurisdiction. The appeal, therefore, is
Dismissed.